Citation Nr: 1140307	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neurological disorder affecting the hands and wrists, to include carpal tunnel syndrome (CTS) (herein referred to as CTS).

4.  Entitlement to service connection for a vision disorder, to include bilateral opacity, refractive error, hypermetropia, presbyopia, dry eyes, bilateral cataracts, and bilateral arcus senilis.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

6.  Entitlement to service connection for a low back disorder, to include osteoporosis, osteopenia, and arthritis.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for bilateral shin splints.

9.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to March 1978 and from June 2005 to January 2006.  She also had over twenty-six years of intercurrent reserve duty, presumably with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for a psychiatric disorder, a low back disorder, bilateral foot disorder, bilateral shins disorder, and allergic rhinitis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 9, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her appeal for the claim of service connection for hypothyroidism.

2.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to her military service.

3.  The evidence of record does not show that the Veteran has a neurological disorder affecting the hands and wrists, to include CTS, which is related to her military service.

4.  The evidence of record does not show that the Veteran's vision disorders are related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for hypothyroidism by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09, 3.385 (2010).
 
3.  The criteria for service connection for a neurological disorder of the hands and wrists, to include CTS, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09 (2010).

4.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the May 2011 Travel Board hearing, prior to promulgation of a decision in the appeal, the Veteran notified the undersigned Veterans Law Judge of her desire to withdraw her appeal as to the issue of entitlement to service connection for hypothyroidism.    

As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for hypothyroidism, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2006, September 2006, December 2006, and March 2007, the Veteran was notified of the information and evidence necessary to substantiate her claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the December 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

In regard to the Veteran's claims for service connection for CTS and a vision disorder, VA examinations were not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because the medical evidence of record does not show objective evidence of a CTS disorder and the Veteran's service treatment records are entirely negative for any indication of the currently diagnosed vision disorders.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that she is currently diagnosed with bilateral cataracts, dry eyes, and arcus senilis, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between these diagnoses and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled, as VA and private medical records  relevant to these claims have been requested and obtained and the Veteran has been provided with VA examination for his claim for service connection for hearing loss.  The Board finds that the available medical evidence is sufficient for an adequate determination of her claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Bilateral Hearing Loss

The Veteran claims that her current hearing loss is related to her military service.  She essentially claims that she experienced noise exposure while on active duty from shooting weapons on the firing range, during weapons training, and from driving trucks.  Having reviewed the evidence of record, the Board finds that service connection bilateral hearing loss is warranted.  Accordingly, the appeal must be granted.

The Veteran's service personnel records confirm her active duty service from October 1977 to March 1978 and from July 2005 to January 2006.  Her DD 214 lists her military occupational specialties as telegraphic typewriter operator and food service operations.  Additional records indicate that she also served as a heavy truck driver.  These records are negative for evidence that the Veteran was awarded any medals or ribbons indicative of combat.

The Veteran's service treatment records from her first period of active service have been reviewed and are negative for a diagnosis of hearing loss.  

In June 2005, prior to her second period of active service, the Veteran underwent a retention physical examination, at which time the clinical assessment of her ears were essentially normal.  On the associated audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
5
15
20
20
20

The service treatment records show that the Veteran's hearing was further assessed in December 2005 prior to her separation from active duty.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
10
20
LEFT
15
25
20
25
20

Following her separation from active duty, the Veteran underwent a VA audiological examination in December 2006.  She reported experiencing noise exposure during her military service while driving trucks, and during weapons training, and training involving heavy artillery and explosives.  Audiometric testing revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
35
LEFT
25
30
35
40
60
  
Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  
Following the examination, the Veteran was diagnosed with mild to moderate hearing loss in both the right and left ears.  The examiner concluded that the Veteran's bilateral hearing loss was related to her exposure to high intensity sounds while serving in the military.  He specified that the Veteran was exposed to these sounds due to her service involving truck driving, and weapons training, in addition to exposure from heavy artillery blasts and explosions.    

The claims file reflects that the Veteran underwent additional audiological testing in 
November 2007.  Although the Veteran's pure tone threshold levels were evaluated, the audiological examination revealed inconsistent test results.  Specifically, the examiner noted that the Veteran's pure tone thresholds for both ears were inconsistent and incompatible with the speech reception thresholds.  Therefore, the Veteran was reinstructed on the testing protocol and re-evaluated.  However, the examiner questioned the accuracy of the tests results because of the inconsistencies and incompatibilities detected on the examination.  The audiometric test results were not reported and the examiner recommended that the Veteran undergo further testing to determine the severity of her hearing disorder.  

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with hearing loss, as defined in 38 C.F.R. § 3.385 in December 2006.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorder.

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept her statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that she has proffered during the course of this appeal have not been contradictory.  Moreover, since she filed her claim, her recitation of the symptoms produced by her bilateral hearing loss, and how long she has been bothered by the condition, has remained consistent.  The Board finds that her statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of her bilateral hearing loss consistent with the nature of her military service and training.  Here, the Board notes that while the Veteran was not diagnosed with hearing loss during her active duty service, she was likely exposed to acoustic trauma while driving trucks and from weapons training.  Given this, her account as to exposure to acoustic trauma during her period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with her hearing loss disorder.  The Board also finds that the December 2006 VA examiner's opinion relating the Veteran's diagnosed hearing loss to her military noise exposure to be probative.  This opinion is considered probative as it is definitive and based upon a clinical examination of the Veteran and her reported military history.  Accordingly, this opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).

In light of the foregoing, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; Davidson, 581 Fed.3d at 1316; Allen, 7 Vet. App. 439.  Thus, the claim will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994).  Accordingly, the claim for service connection for bilateral hearing loss is granted.  

CTS

With respect to this claim, the Veteran asserts that she currently has CTS due to her military service.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection in this instance.  Therefore, the appeal must be denied.

The Veteran's service treatment records have been reviewed and are negative for a diagnosis of CTS.  Service treatment records dated in October 2005 show that she reported having neck pain with radiculopathy into her arms after injuring her neck and left shoulder due to a fall in July 2005.  A December 2005 service treatment record includes her report of neck pain and tingling and numbness radiating into her left upper extremity.  The January 2006 post-deployment health assessment is negative for reports or a diagnosis of a bilateral hand and/or wrist disorder.

VA treatment records document the Veteran's reports of bilateral upper extremity symptomatology.  During a March 2006 outpatient consultation, the Veteran's physician noted her history of cervical disc herniation with paresthesias, which she commented may have been more consistent with CTS.  The physician recommended that the Veteran undergo an electromyography study (EMG) to evaluate any signs of neuropathy consistent with cervical spine compression neuropathy.  

An April 2006 VA follow-up treatment record shows that she continued to have numbness from her shoulder to her wrist in the right upper extremity when on the computer.  She denied any left arm symptomatology, but she reported having problems with her left arm in the past.  She reported that the use of wrist splints and pain medication helped to alleviate her symptoms.  Her treating physician noted that the Veteran's 2006 EMG study was negative for CTS.  The Veteran underwent a physical examination, after which she was diagnosed with right upper extremity paresthesias.  In an associated April 2006 addendum, the treating physician stated that she "sense[d]" the Veteran had some very mild CTS, but no significant impingement that was revealed on the nerve conduction studies.  She recommended that the Veteran continue to use wrist splints.  

A September 2006 VA treatment record shows that the VA treating physician diagnosed the Veteran with CTS; no objective evidence was provided in support of this diagnosis.

In October 2006, the Veteran underwent a VA general medical examination, at which time the claims file was reviewed.  The examiner noted that the Veteran did not have CTS, but that she had experienced bilateral wrist and hand pain.  He noted that her symptoms had become progressively worse.  The examiner noted the results of the 2006 VA EMG study, which revealed a normal nerve conduction study; he also noted that the electromyographic studies indicated no electrophysiologic evidence of CTS on either side or a bilateral cervical radiculopathy in any of the muscles tested.  No neurological impairments were noted on the clinical examination.  The relevant diagnoses, in part, were musculoskeletal pain of both shoulders and arms; no evidence of left shoulder radiculopathy based on electromyelogram and nerve conduction studies; and no evidence of bilateral CTS.  The examiner reiterated that the Veteran did not have CTS or lumbar or brachial radiculopathy based on the physical examination or electromyographic and nerve conduction studies.  

The Veteran's VA treatment records show that she underwent a second EMG study in June 2009, following reports of worsening bilateral shoulder pain and pain in her forearms.  The clinical examination revealed no electrophysiologic evidence of a right or left median neuropathy.  In an associated June 2009 addendum, the examiner noted that the EMG results were negative for carpal tunnel disease.  

Subsequent VA treatment records show treatment for musculoskeletal symptomatology, to include cervical spine pain.  During an August 2010 neurology consultation, the Veteran reported having neck pain but denied having any radiating pain into her hands.  Additional treatment records are negative for reports of CTS symptomatology or evidence that the Veteran underwent any additional testing specific for a neurological disorder of the bilateral upper extremities.  However, an April 2011 treatment record shows a continuing diagnosis of CTS.    
 
In April 2010, the Veteran underwent a VA orthopedic examination to assess her service-connected bilateral shoulder disabilities.  During the examination, she reported having bilateral shoulder, left elbow, and bilateral wrists/hand pain.  The physical examination of the upper extremities revealed bilateral grip strength of 5/5/5 on three occasions.  Pinch testing was 4/4/4 on the right and 3/3/3 on the left with testing on three separate occasions.  The neurological examination revealed no neurological deficits and Cranial nerves II through XII were within normal limits.  The Veteran was diagnosed with bilateral shoulder strain and the examiner highlighted her reports of pain that radiated into her upper extremities. 

During the May 2011 Travel Board hearing, the Veteran reiterated her belief that she currently has CTS due to her military service.  She reported that she continued to treat her symptoms with the use of bilateral wrist splints and pain medication.  

Based on the foregoing evidence, the Board finds that entitlement to service connection for CTS is not warranted.  The weight of the evidence does not show that the Veteran had such a current disability at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the objective medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed CTS is related to the Veteran's military service.

The medical evidence in this case does not include objective findings associated with a CTS diagnosis or with any other neurological disorder affecting the bilateral hands and wrists.  Indeed, the medical evidence shows that the Veteran underwent VA EMG studies in April 2006 specifically to determine whether she suffered from CTS.  However, as noted in the April 2006 VA follow-up consultation note and the October 2006 VA examination, the April 2006 VA EMG study revealed no electrophysiologic evidence of CTS or bilateral cervical spine radiculopathy.  Despite the April 2006 EMG findings, the Veteran's VA treating physician diagnosed her with CTS in September 2006, a diagnosis which is also reflected in her most recent VA treatment records.  However, this diagnosis lacks probative value because it was not supported by any objective evidence or clinical test results and was not apparent on the later EMG examination in June 2009.  See Nives-Rodriguez v. Peak, 22 Vet. App. 295 (2008) (holding that a VA medical examination is not entitled to any weight if it contains only data and conclusion without reasoning/rationale).  Indeed, the June 2009 VA EMG study revealed no electrophysiologic evidence of bilateral median neuropathy or evidence of CTS.  Although the Veteran's VA treatment records include a diagnosis of CTS as recently as April 2011, there is no evidence of record indicating that the Veteran underwent any additional clinical testing for the claimed CTS following the June 2009 EMG study.  Thus, the CTS diagnosis continued following the June 2009 EMG study is also not supported by objective evidence and is of no probative value.  Id.  As there is no objective evidence of the claimed CTS disorder, there is no basis to warrant service connection in this instance.  

In reaching the above determination, the Board recognizes the Veteran's competent reports of experiencing bilateral hand and wrist pain.  The preponderance of the objective medical evidence, however, does not show that she current suffers from CTS.  Here, the Board highlights that the Veteran has reported her bilateral hand and wrist symptomatology along with additional orthopedic and neurological symptoms associated with her service-connected cervical spine and bilateral shoulder disabilities.  Moreover, as recently as August 2010, she denied having any pain in her hands.  To the extent the medical evidence of record contains complaints, treatment, or a diagnosis of pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has also given consideration to the bilateral hand and wrist symptomatology described by the Veteran.  She is competent in this regard because she personally experienced the reported symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, she is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) she is reporting a contemporaneous medical diagnosis, or (3) her description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The precise nature of neurological disorders of the upper extremities is inherently difficult to identify by a lay person given the complexities of the musculoskeletal and neurological systems.  The Veteran does not contend that she was reporting a contemporaneous medical diagnosis related to her bilateral hands and wrists.  As discussed above, no such diagnosis of a neurological disability of the hands and wrists has been confirmed based on the objective medical evidence of record.   It is clear for this reason that the Veteran's description of her bilateral hands and wrists symptoms has not, as of yet, been used to support a later diagnosis relevant to the neurological disability worth probative value made by a medical professional.  As such, she is not competent to conclude that he has a disability of the ankles.

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to the Veteran's hands and wrists has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a neurological disorder of the bilateral hands and wrists further is denied without more, as consideration of the other requirements for each manner of establishing this benefit is unnecessary since doing so would not alter the conclusion reached herein.  Accordingly, the appeal is denied.

Vision Disorder

The Veteran claims that service connection is warranted for a bilateral vision disorder.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection.  Accordingly the appeal must be denied.

The Veteran's service treatment records show intermittent treatment of her visual symptomatology.  A December 2005 service treatment record documents her report of blurry vision.  Service treatment records dated in December 2005 show that she was diagnosed with refractive error-hypermetropia, presbyopia, and corneal opacity of both eyes; her medical history was noted to include problems with distant vision, blurry "near" vision, and status post corneal central toxic keratopathy (CTK).  A December 2005 follow-up treatment record shows a diagnosis of refractive error- hypermetropia.   The January 2006 post-deployment health assessment notes the Veteran's medical history with respect to these diagnoses.

Post separation VA treatment records show treatment for vision disorders.  Following an April 2006 ophthalmology consultation, the Veteran was diagnosed with incipient cataracts and status post laser thermal keratoplasty (LTK), regressed.
Following a VA eye examination in December 2008, the Veteran was diagnosed with status post conductive keratoplasty with residual refractive error, bilateral dry eyes, and bilateral arcus senilis.  An April 2011 treatment record shows that she was diagnosed with status post bilateral conductive keratoplasty, bilateral cataracts, not visually significant, and refractive error.

During the May 2011 Travel Board hearing, she denied suffering any injuries to her eyes during her military service or any specific events attributable to the claimed disorder.  Instead, the Veteran asserted that service connection was warranted because she was first provided with bifocals while on active duty.  She essentially testified that her vision became worse during her military service because she needed to wear bifocals.  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a vision disorder.  While the medical evidence shows that the Veteran is currently diagnosed with bilateral refractive error, bilateral dry eyes, bilateral arcus senilis, and bilateral cataracts, the evidence of record does not show that these diagnosed disorders are related to her military service.  

As an initial matter, the Board notes that with respect to the specific diagnosis of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, the evidence does not reflect aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye condition, to the extent claimed as refractive error, must be denied.

With respect to service connection for the other currently diagnosed eye disorders, a review of the available service treatment records only show that the Veteran was diagnosed with refractive error- hypermetropia and a single episode of corneal opacity.  There is no medical evidence that she is currently diagnosed with corneal opacity.  Instead, the medical evidence shows that she is currently diagnosed with bilateral cataracts, dry eyes, and arcus senilis.  The Veteran's service treatment records are negative for these diagnoses, and the Veteran does not maintain that these disorders occurred or was ever diagnosed during service.  Indeed, she denied ever suffering any eye injuries during her military service and only maintains that she had to wear bifocals due to worsening vision.  Thus, there is no persuasive medical evidence that indicates the Veteran suffered from any eye disability (other than refractive error and a single episode of bilateral opacity), or any chronic residuals thereof, during active service.

In addition, there is no evidence of continuity of symptomatology since active service in the present case.  The Board notes that she was initially diagnosed with incipient cataracts following laser eye surgery in April 2006.  This appears to have been a transient condition, as she was not diagnosed with this disorder during the subsequent December 2008 ophthalmology consultation.  The medical evidence shows that she was diagnosed with bilateral dry eyes and arcus senilis in 2008 and bilateral cataracts in April 2011.  Essentially, there is no evidence the Veteran suffered from any eye disability or disease until more than 3 years after her release from active duty.  This significant lapse in time between active service and the first evidence of any eye disability/disease weighs against the Veteran's claim for service connection.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 203 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no evidence of a chronic eye disability or disease during the Veteran's period of active service, or of continuity of symptomatology after active service.  

For the Veteran to prevail on her claim, the evidence must show either continuity of symptomatology since service or a medical opinion linking her currently-shown vision problems to service.   Neither has occurred in this case.  Again, the Board highlights that the Veteran's service treatment records are negative for evidence of her currently diagnosed conditions.  Moreover, the Veteran herself has denied that her current visual impairments were caused by an in-service injury or incident.  The medical evidence does not show diagnoses of bilateral cataracts, dry eyes, and arcus senilis until 2008 and 2011.  Since the Veteran has essentially denied an in-service occurrence of her currently diagnosed bilateral cataracts, dry eyes, and arcus senilis, her service treatment records are negative for these diagnoses, and no evidence of chronic vision problems are seen until 2008, there would have to be competent medical evidence linking such a vision problem to service and the record does not contain such medical evidence.  Indeed, the medical evidence is negative for a medical opinion relating the diagnosed vision disorders to the Veteran's military service.  In view of the circumstances, a VA examination is not necessary to obtain an opinion as the etiology of the Veteran's vision disorders, as the evidence does not raise a possibility of substantiating a claim of an in-service incident or occurrence attributable to her current disorders.

The only evidence linking the Veteran's current visual problems to her military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in her belief that service connection is warranted for a vision disorder.  While she is certainly competent to relate events in service and after service, and to describe the extent of her current symptomatology, there is no evidence that she possess the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link her claimed eye condition to her military service.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a vision disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

 
ORDER

The claim for entitlement to service connection for hypothyroidism is dismissed.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for a neurological disorder of the bilateral hands and wrists, to include CTS, is denied.

Service connection for a vision disorder is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).




Psychiatric Disorder

The Veteran claims that her currently diagnosed major depressive disorder is related to her military service.  During the May 2011 Travel Board hearing, she testified that she became depression while on active duty because she believed that she would be deployed overseas and due to family issues.  She essentially reported that her psychiatric symptomatology continued following her separation from active duty.

In addition to the regulations for service connection explained above, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 7 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).

The Veteran's service treatment records have been reviewed and are negative for reports of any psychiatric symptomatology or any diagnosed psychiatric disorders.  The August 1977 enlistment report of medical examination shows that the psychiatric examination was generally normal.  The Veteran denied having depression or excessive worry on the associated August 1977 enlistment report of medical history.  Similarly, the June 2005 retention examination, conducted prior to her second period of active service, shows that the psychiatric examination was normal.  The Veteran denied having any psychiatric symptomatology on the associated June 2005 report of medical history.  

The claims file reflects that the Veteran underwent a VA mental disorders examination in December 2006, at which time she reported that she experienced her first depressive episode at the age of 25, prior to her enlistment in to the military.  The Veteran stated, however, that her depression continued throughout her military service.  Based on the results of the examination, the Veteran was diagnosed with major depressive disorder.  The examiner highlighted the Veteran's report of her first depressive episode prior to her military service and commented that she has had other periods of depression and periods of remission throughout her military career.  Given the Veteran's history, the examiner concluded that she suffered from recurrent depression.  However, he did not provide an opinion as to whether the Veteran's current psychiatric diagnosis was related to her military service.

In light of the Veteran's December 2006 report of experiencing psychiatric symptomatology prior to her military service, the Board highlights that the Veteran received normal psychiatric clinical evaluations upon her entry into active duty service.  She therefore is presumed to have been psychiatrically sound at the time of her entrance into active duty.  This presumption has not been rebutted.  The Veteran's December 2006 lay statements asserting she had a pre-existing disorder in this regard are not sufficient. See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also Paulson v. Brown, 7 Vet. App. 466 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service).  Thus, the remaining question before the Board is whether the Veteran's current acquired psychiatric disorder is related, to include through continuity of symptomatology, to a psychiatric disorder which was incurred rather than aggravated during service.

During a February 2008 VA Traumatic Brain Injury assessment, the Veteran reported having anxiety about her deployment.  

The Board notes that the Veteran's service treatment records are negative for a diagnosed psychiatric disorder.  However, lay statements, such as the Veteran's reports of a continuity of psychiatric symptomatology, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of her psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

Given the above facts, the Board finds that the RO/AMC must obtain a medical opinion to determine the onset and etiology of the Veteran's major depressive disorder.  Specifically, VA must solicit a medical opinion to determine whether the Veteran's current psychiatric disorder is etiologically related to her military service.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the evidence suggesting in-service psychiatric symptomatology, the Board finds that the Veteran must be afforded a VA examination to determine whether service connection is warranted in this case.   


Low Back Disorder and Bilateral Foot Disorder

The Veteran claims that she currently has low back and bilateral foot disorders that are related to her military service.  Specifically, she contends that she injured her back while on active duty when she fell from a truck.  The Veteran also asserts that she experienced bilateral foot symptomatology while on active duty.  The Veteran reports having a continuity of low back and bilateral foot symptomatology following her separation from active duty service.

In light of the Veteran's service in the Army National Guard, the Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated by the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Veteran's service treatment records from her reservist service, prior to her second period of active duty service, include her reports of low back symptomatology.  A February 1989 Statement of Medical Examination and Duty Status record shows that she was diagnosed with a back strain following a motor vehicle accident.  The Veteran reported having back pain in May 1992.  On a June 2005 retention report of medical history, the Veteran denied ever having recurrent back pain or a back problem.  At that time, the examiner noted that she was diagnosis osteoporosis; however, he did not specify whether this condition only affected specific bones or whether it was diffuse.  

Similarly, the medical records dated during the Veteran's reservist service document her reports of bilateral foot symptomatology.  Service treatment records dated in February 1989, May 1990, and May 1992 document her reports of bilateral foot pain.  The May 1990 service treatment records shows that she was diagnosed with soreness due to abnormal weight bearing.  On a July 1997 report of medical history, she reported having foot trouble, at which time the examiner noted her report of having undergone a bilateral bunionectomy with removal of neuromas in 1987.  The examiner noted that there was no associated sequelea.  She reiterated her report of foot trouble on a February 1989 report of medical history, at which time the examiner determined that the physical examination was negative for findings associated with her symptomatology.  

The Veteran's service treatment records from her second period of active duty service document her intermittent reports of low back.  A September 2005 service treatment record shows a physical finding of "osteopenia by history."  Service treatment records dated in October 2005 include her reports of low back pain after falling from a truck in July 2005.  In addition to her back pain, an October 2005 service treatment record shows that she was diagnosed with osteopenia.  She received a physical profile for back, shoulder, ankle, and neck pain due to this incident in October and November of 2005.  On her January 2006 post-deployment health assessment, the Veteran reported having back pain and swollen, stiff, or painful joints.

With regards to her feet, service treatment records dated from September 2005 to January 2006 document her reports of bilateral foot pain.  The October 2005 service treatment record shows that she was diagnosed and treated for metatarsalgia and plantar fasciitis.  The diagnosis of plantar fasciitis was continued in January 2006.   

The claims file reflects that the Veteran underwent a VA general medical examination in October 2006, at which time she reported that her back and bilateral foot pain.  Following a clinical examination, the Veteran was diagnosed with metatarsalgia.  The examiner noted that the Veteran was diagnosed with osteoporosis by bone dexometry testing, but determined that the disorder was not suggested in plain radiographs of the feet.  He did not comment as to the etiology of the Veteran's bilateral foot symptomatology.  The examiner was negative for a diagnosed low back disorder.   

Subsequent VA and private treatment records include diagnoses relevant to the Veteran's claims.  A September 2007 VA radiology examination revealed minimal degenerative changes of the lumbar spine.  A March 2008 letter from her private treating chiropractor shows that she was diagnosed with lumbago and thoracalgia, both associated with segmental dysfunction.  VA treatment records dated as early as September 2006 show that she was diagnosed with metatarsalgia with plantar fasciitis.  In March 2007, she was diagnosed with bilateral metatarsalgia due to fat pad atrophy.

In light of the foregoing, the Board finds that additional development is needed with respect to the Veteran's low back disorder and bilateral foot disorder claims.  Specifically, it is unclear from the medical evidence currently of record whether the any currently diagnosed low back and/or bilateral foot disorders were incurred in, as a result of, or aggravated by any period of qualifying service, including active duty , ACDUTRA, or INACDUTRA.  With specific regard to the Veteran's claimed chronic low back disorder, it is unclear whether the Veteran incurred any such disorder as a result of any injuries incurred during a period of INACDUTRA.  

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As questions regarding the onset and etiology of the claimed disorders are unanswered in this case, the Veteran must be afforded a VA examination to determine whether the claimed disorders were aggravated by are otherwise related to her military service.  
  
Bilateral Shin Splints

Turning to this claim, the Veteran asserts that her bilateral shin splints disorder began during her active duty service and continued thereafter.  Her service treatment records show that she was diagnosed with bilateral chondromalacia, shin splints, anterior compartment tenderness, and possible early tibial stress reaction in December 1977.  Additional service treatment records show that she was also diagnosed with bilateral shin splints in September 2005, during her second period of active duty service.  She was given a temporary physical profile for shin splints in October 2005.

While negative for a diagnosis relevant to the present claim, the Veteran's post-separation VA medical records document her reports of bilateral shin pain.  As previously noted,  lay statements, such as the Veteran's reports of the onset and continuity of her bilateral shin symptomatology, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of her bilateral shin symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

The Board notes that in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  To date the Veteran has not been afforded a VA examination to assess the claimed bilateral shin disorder.  In light of the service treatment records reflecting a diagnosis of bilateral shin splints, the Veteran's competent statements of a continuity of symptomatology, and the Court's holding in McLendon, the Board finds that VA's duty to provide an appropriate examination with respect to the Veteran's claim has been triggered.  Thus, the Veteran should be afforded an appropriate VA examination so that a medical opinion can be provided regarding whether she currently has a bilateral shin disorder that is related to her military service.

Allergic Rhinitis

The Veteran essentially claims that her current allergic rhinitis disorder began during her second period of active duty service.  A review of her service treatment records reflect that she was diagnosed with allergic rhinitis in September 2005.  In November 2005, her allergic rhinitis was characterized as chronic.  

The October 2006 VA general medical examination report shows that the Veteran was diagnosed with allergic rhinitis.  However, the examiner did not provide an opinion as to whether the disorder was related to the Veteran's military service.

During the May 2011 Travel Board hearing, the Veteran reiterated her contention that she currently has a rhinitis disorder that is related to her active duty service.  

Having reviewed the medical evidence, the Board finds that additional development is needed with respect to the Veteran's claim.  Although the Veteran was diagnosed with allergic rhinitis during the October 2006 VA examination, the evidence of record does not include a medical opinion as to the etiology of the claimed disorder.  As noted above, assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Colvin, 1 Vet. App. 171; Hatlestad, 3 Vet. App. 213.  In this case, the Veteran must be afforded an additional VA examination so that a medical opinion can be obtained regarding the etiology of the claimed allergic rhinitis disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner shall identify all psychiatric disorders found on examination.  For any diagnosis made, the examiner must opine whether it is at least as likely as not (50 percent likelihood or greater) that any diagnosed psychiatric disorder was incurred in, is the result of, or is otherwise related to the Veteran's active duty service.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of psychiatric symptomatology since her military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner must state the reason why.  If an opinion cannot be provided without resorting to speculation, such must be indicated, with a clear explanation of this position.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed low back disorder, bilateral foot disorder, and bilateral shin disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review. All necessary studies and tests must be conducted.

The examiner is then requested to:

(a)  Identify any low back, bilateral foot, and bilateral shin disorders found to be present;

(b)  For any diagnosed low back disorder or bilateral foot disorder, the examiner shall opine whether it is at least as likely as not (50 percent likelihood or greater) that any such disorder was incurred in, is the result of, was aggravated by, or is otherwise related to any qualifying period of the Veteran's service, including any injury or disease sustained during active duty or ACDUTRA, or simply an injury during INACDUTRA.    In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of psychiatric symptomatology since her military service.

(c) With respect to the bilateral shin disorder claim, opine whether it is at least as likely as not (50 percent likelihood or greater) that any current bilateral shin disorder was caused or aggravated by the Veteran's period of active duty service June 2005 to January 2006, to include any bilateral shin symptomatology documented in the Veteran's service treatment records.

The examiner must acknowledge the Veteran's report of a continuity of low back, bilateral foot, and bilateral shin symptomatology since service.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing the requested opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory diagnoses or evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

4.  The RO/AMC shall schedule the Veteran for an appropriate emanation in order to determine the nature, extent, and etiology of the claimed allergic rhinitis disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall identify all respiratory disorders found on examination, to include allergic rhinitis.  For any diagnosis made, the examiner must opine whether it is at least as likely as not (50 percent likelihood or greater) that any diagnosed respiratory disorder was incurred in, is the result of, was aggravated by, or is related to the Veteran's the Veteran's period of active duty service June 2005 to January 2006, to include any documented reports of respiratory symptomatology or allergic rhinitis diagnoses included in the Veteran's service treatment records.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of allergic rhinitis symptomatology since her military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner must state the reason why.  If an opinion cannot be provided without resorting to speculation, such must be indicated, with a clear explanation of this position.

5.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, the RO/AMC shall readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case, with an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


